Title: From Thomas Jefferson to John Woodard, 1 December 1790
From: Jefferson, Thomas
To: Woodard, John



Sir
Philadelphia Dec. 1. 1790.

I recieved yesterday your favor of Nov. 24. and am sorry that I am not able to serve your wishes: but there neither is, nor has been a single vacancy in the clerkships in my office since I came to it. I found them all filled, and continued the same gentlemen as was just, so that I have not had a single appointment to make. I am Sir Your very humble servt.,

Th: Jefferson

